DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9, 20-22, and 25-27 in the reply filed on 06/05/2022 is acknowledged. Applicant also correctly identified the third group as being directed towards a method of using a wipe device corresponding to claims 17-19, which the examiner inadvertently listed claims 20-22 and 25-27 in the restriction requirement. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling assembly having a closed and open configuration in claims 20 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking to the disclosure it appears to the corresponding structure is a frangible seal and equivalents according to paragraph [0008].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites each of the first second and third pouch are formed of a multi-layer structure comprised of coated polyester, low density polyethylene, aluminum foil, hydroxypropyl cellulose, linear low density polyethylene, or combinations thereof and it is not clear whether only one of those components is required to meet the limitations of the claim or if not how many are required by the claim. It is suggested that the claim be amended to read “multi-layer structure comprised of materials selected from the group consisting of … and combinations thereof” should applicant wish the claim to be interpreted as requiring only one of the recited materials but allowing for more than one including combinations thereof. For the purpose of examination it is interpreted that only one of those recited materials is required to be present in order to meet the limitations of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano (US 2014/0034081).
	Regarding claim 25, Asano (US 2014/0034081) teaches a wipe pouch, comprising: a first compartment containing a dry wipe (Paragraph [0044]); a second compartment containing a liquid; and a coupling assembly coupling the first compartment to the second compartment and having a closed configuration in which the first compartment does not communicate with the second compartment, and an opened configuration in which the first compartment communicates with the second compartment (Figs. 1-2 storage portions 4 and 5, connection sealed part 7, Paragraphs [0043]-[0045]).
	Regarding claim 26, Asano further teaches said coupling assembly comprises a frangible seal (Connection sealed part 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2014/0034081) in view of Probert (US 6,387,384) and further in view of Py (US 2011/0084098).
	Regarding claim 1, Asano (US 2014/0034081) teaches A hazardous drug deactivation wipe kit (Paragraph [0001]), comprising: a first pouch 
	Probert (US 6,387,384) discloses a disinfectant wipe kit (Column 1 lines 14-18, Column 2 lines 1-4) comprising Isopropyl Alcohol used alongside a hypochlorite solution (Column 3 lines 23-28). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit taught by Asano such that the third pouch comprises a solution of isopropyl alcohol as taught by Probert. One would have been motivated to do so to use a known and effective component compatible with hypochlorite to clean and disinfect surfaces as desired to arrive at an improved device. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
	Further regarding the limitation directed towards a one-way valve: Py (US 2011/0084098) discloses a variable volume chamber (Figs. 1-10 pre-form 26; Paragraph [0043]) that is filled via a one-way valve (Paragraphs [0002] and [0043], Fig. 1 valve 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Asano such that the compartment or compartments of the pouch is/are filled via a one-way valve as taught by Py to arrive at the claimed invention. One would have been motivated to do so in order to successfully fill the pouch of Asano as desired to arrive at an improved invention. Asano in particular is silent with regards to the specific means through which the pouch is filled, and thus an ordinary artisan would be motivated to look to the prior art to find appropriate means for filling the pouch successfully. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
	Regarding claims 2 and 3, Asano further teaches a hypochlorite solution and a thiosulfate solution that are between 4-40% respectively (Paragraph [0003]), both overlapping with the claimed amounts of 5.25 and 2% respectively. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Asano such that amounts of hypochlorite and thiosulfate are selected from those ranges, for example 5.25 and 2%, to arrive at the claimed invention. One would have been motivated to do so as the claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 4, Probert further teaches the isopropyl alcohol is a solution of 70 % (Column 3 lines 25-28). 
	Regarding claim 5, Asano further teaches the wipe in the first pouch is formed of 100% polypropylene (Paragraph [0012], [0030]).
	Regarding claim 6, Asano further teaches the wipe in the second pouch and the wipe in the third pouch is formed of 100% polyester (Tables 1-4 disclose this).
	Regarding claim 9. The device taught by Asano in view of Py is well capable of performing the function of the one-way valve being configured to permit the first pouch to be filled into the first compartment with the hypochlorite solution after the wipe has already been sealed in the first compartment, and is reasonably expected to do so. Therefore all the limitations are met, MPEP 2114, II.
	

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2014/0034081) in view of Probert (US 6,387,384) in view of Py (US 2011/0084098) as applied to claims 1-6 and 9 above and further in view of Curbell Plastics (NPL 2017).
Regarding claim 7, Asano further teaches wherein each of the first pouch, the second pouch, and the third pouch are formed of a multi-layered structure comprised of 
Curbell Plastics (NPL 2017) teaches low-density polyethylene has the advantages of being flexible, lightweight, having chemical resistance, and being easy to fabricate (First paragraph). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Asano such that the polyethylene is low-density polyethylene, in order to take advantage of it’s numerous advantages as provided by Curbell Plastics, to arrive at an improved device.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2014/0034081) in view of Probert (US 6,387,384) in view of Py (US 2011/0084098) as applied to claims 1-6 and 9 above and further in view of Hach (US 9,440,779).
Regarding claim 8, Asano appears to be silent with regards to perforations.
Hach (US 9,440,779) teaches a multi-compartment wipe kit for point-of-use wipes wherein the compartments are connected via perforations (Fig. 1 parting seal 7 with perforated weakening line 8; Column 5 lines 7-16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Asano such that the pouches are connected using perorations adjacent an end of each pouch respectively. One would have been motivated to do so to conveniently detachably attach the pouches together for point-of-use applications. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Claim(s) 20-22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2014/0034081) in view of Py (US 2011/0084098).
Regarding claim 20, Asano teaches a wipe pouch, comprising: a first compartment containing a dry wipe; a second compartment 
Py (US 2011/0084098) discloses a variable volume chamber (Figs. 1-10 pre-form 26; Paragraph [0043]) that is filled via a one-way valve (Paragraphs [0002] and [0043], Fig. 1 valve 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Asano such that the compartment or compartments of the pouch is/are filled via a one-way valve as taught by Py to arrive at the claimed invention. One would have been motivated to do so in order to successfully fill the pouch of Asano as desired to arrive at an improved invention. Asano in particular is silent with regards to the specific means through which the pouch is filled, and thus an ordinary artisan would be motivated to look to the prior art to find appropriate means for filling the pouch successfully. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 21, Asano further teaches the coupling assembly comprises a frangible seal (connection sealed part 7).
Regarding claim 22, Asano in view of Py is well capable of performing the claimed function of permitting a liquid to be filled into the second compartment while preventing liquid from escaping the second compartment, MPEP 2114, II.
Regarding claim 27, Asano appears to be silent with regards to a one-way valve.
Py (US 2011/0084098) discloses a variable volume chamber (Figs. 1-10 pre-form 26; Paragraph [0043]) that is filled via a one-way valve (Paragraphs [0002] and [0043], Fig. 1 valve 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Asano such that the compartment or compartments of the pouch is/are filled via a one-way valve as taught by Py to arrive at the claimed invention. One would have been motivated to do so in order to successfully fill the pouch of Asano as desired to arrive at an improved invention. Asano in particular is silent with regards to the specific means through which the pouch is filled, and thus an ordinary artisan would be motivated to look to the prior art to find appropriate means for filling the pouch successfully. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details. Asano in view of Py is well capable of performing the claimed function of permitting a liquid to be filled into the second compartment while preventing liquid from escaping the second compartment, MPEP 2114, II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./              Examiner, Art Unit 1799                                                                                                                                                                                          
/SEAN E CONLEY/               Primary Examiner, Art Unit 1799